Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Jueza Asociada Señora Fiol Matta.
H-H
Es menester precisar los hechos del caso de autos, que no están todos debidamente relatados en la Sentencia emi-tida por la mayoría del Tribunal. El 6 de marzo de 1999, mediante un contrato de arrendamiento con la compañía Popular Leasing & Rental Inc. (Popular), el doctor Carlos Torres Cabret (Torres) adquirió el derecho de uso y disfrute de un vehículo de motor marca “Porsche”, modelo “Boxter” de 1997, valorado en $58,900. Torres también aseguró dicho vehículo mediante una póliza con la Puerto Rican American Insurance Company (PRAICO), en la cual se incluyó como asegurado adicional a Popular. El contrato de seguro referido se extendía del 3 de septiembre de 1999 al 3 de septiembre del 2000.
El 4 de septiembre de 1999 Torres le “vendió” el referido automóvil al doctor Rivera Labarca (Rivera) mediante affidavit. Dicha transacción fue llevada a cabo sin solici-tarle permiso a Popular, dueño del vehículo arrendado, y sin solicitarle permiso a PRAICO, la aseguradora. El 10 de septiembre de 1999 un agente de PRAICO tramitó una so-licitud de Rivera para que se le incluyese como conductor asegurado o adicional. Por alegada inadvertencia, en la so-licitud se aseveró que el vehículo en cuestión no era arrendado. El periodo de cubierta de la póliza era del 16 de septiembre de 1999 hasta el 16 de septiembre del 2000.
Así las cosas, el 14 de febrero del 2000, mientras se en-contraba estacionado frente a la marquesina de Rivera, el vehículo en cuestión aparentemente sufrió un desperfecto mecánico que ocasionó que la caja de cambios quedara en neutro y provocó que el automóvil iniciara la marcha hacia *240atrás y cayera por un precipicio de aproximadamente 75 pies de profundidad.
Rivera informó el accidente a la Policía y luego le hizo una reclamación a PRAICO para que cubriera los daños ocasionados al vehículo. Ante estos hechos, el 18 de abril de 2000 PRAICO emitió y notificó un aviso de cancelación de póliza. Indicó que la reclamación no podía ser procesada porque en conformidad con la Parte F de las Disposiciones Generales de la póliza de seguro/1) la transferencia del ve-hículo a Rivera ocasionó que la póliza estuviera vigente sólo hasta el 4 de septiembre de 1999. Es decir, que la póliza sólo estuvo vigente el día en que entró en vigor y el día en que se hizo la transferencia del vehículo. Esto, a pesar de que Rivera continuó pagando las primas de la póliza aun después de dichos dos días de vigencia y que PRAICO aceptó los pagos.
El 9 de enero de 2001 Rivera, su esposa y la Sociedad Legal de Gananciales integrada por ambos entablaron un pleito civil sobre cumplimiento específico de contrato y da-ños y perjuicios contra PRAICO y el agente que le vendió el seguro, Fundador Molina Soto. Alegaron que PRAICO se había negado a honrar el compromiso contraído a través de la póliza adquirida, a pesar de haber aceptado el pago de $1,789 en primas de seguro. La demanda luego fue enmen-dada sólo para incluir como parte demandada a la Socie-dad Legal de Gananciales integrada por Fundador Molina Soto y su esposa, y a Torres como reclamante, arrendatario del vehículo.
Luego de varios incidentes procesales, PRAICO pre-sentó una moción de sentencia sumaria y alegó que la com-praventa del automóvil interrumpió la aplicabilidad de la póliza, que los derechos y deberes de Torres subsistieron sólo hasta el 4 de septiembre de 1999 debido a que no se le solicitó permiso para la transacción con Rivera y que, por *241lo tanto, no existía cubierta para la reclamación en cuestión.
El 3 de diciembre de 2002 el codemandado Fundador Molina Soto también solicitó una sentencia sumaria a su favor. Alegó que la potestad de aceptar o denegar una soli-citud de una póliza de seguro no era suya, sino de PRAICO, y que no había incurrido en actuación negligente o culposa que conllevase responsabilidad por la pérdida en cuestión.
Por su parte, Rivera presentó su oposición a que se dic-tara sentencia sumaria a favor de PRAICO y una solicitud para que se dictara sentencia sumaria a su favor. Alegó que, a pesar del traspaso en cuestión, Popular seguía siendo el dueño del vehículo, Torres era el arrendatario y Rivera un asegurado adicional. También alegó que Torres no podía transmitir la titularidad del vehículo debido a que tenía únicamente derecho a su uso y disfrute como arren-datario, y que el acuerdo con Torres era nulo por ser con-trario a la Ley Núm. 76 de 13 de agosto de 1994, según enmendada, 10 L.P.R.A. sec. 2401 et seq.(2)
El Tribunal de Primera Instancia denegó la moción de sentencia sumaria presentada por PRAICO. Declaró “ha lugar” la moción de sentencia sumaria presentada por Rivera y la moción de Fundador Molina Soto. Además, le im-puso a PRAICO el pago de $1,000 dólares por honorarios de abogado y las costas del litigio.
En relación con la moción de Rivera, resolvió que al no haberse hecho el traspaso de título del vehículo conforme a lo que dispone el Art. 2.34 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 5035, y no haberse obtenido el permiso para ello del arrendador según la Ley Núm. 76, supra, el vehículo continuó siendo propiedad del arrenda-tario, Torres. Además, concluyó que la póliza emitida por PRAICO el 3 de septiembre de 1999 cubría los daños sufri-dos por el vehículo y cualquier otra reclamación que tu-*242viese el demandante por los daños causados por la asegu-radora, bien fuese porque según la referida Ley Núm. 76 y la Ley de Vehículos y Tránsito de Puerto Rico el titular asegurado era Torres o porque Rivera fue aceptado por PRAICO como asegurado adicional.
En cuanto a la reclamación de Fundador Molina Soto, el Tribunal de Primera Instancia resolvió que, por éste haber fungido únicamente como agente de PRAICO para la ad-quisición de la póliza y por ser su labor recopilar la infor-mación y someterla a la aseguradora —información que resultó ser veraz— se debía desestimar la demanda en su contra por no haber incurrido en negligencia.
Inconforme con dicha determinación, PRAICO acudió al Tribunal de Apelaciones y alegó, en esencia, que el Tribunal de Primera Instancia había errado: (1) al resolver el caso sumariamente a favor de Rivera; (2) al conceder las sumas reclamadas sin que se desfilara prueba, y (3) al im-ponerle a PRAICO el pago de honorarios y las costas del litigio.
El foro apelativo, mediante una sentencia emitida el 12 de mayo de 2003, revocó al Tribunal de Primera Instancia. Entendió que PRAICO debía tener la oportunidad de pre-sentar prueba para sostener sus alegaciones, en particular para probar que si PRAICO hubiera conocido que el vehí-culo era arrendado no hubiera expedido la póliza. Deter-minó que en este caso existían elementos subjetivos de in-tención y que, por lo tanto, la sentencia sumaria no era aconsejable. Además, revocó los honorarios de abogado concedidos por el foro de instancia, debido a que entendió que no se desprendía del expediente del caso que PRAICO hubiera actuado de forma temeraria.
De dicha determinación Rivera acudió ante nos e hizo los señalamientos de errores siguientes:
1. Erró el Tribunal de Circuito de Apelaciones al concluir que la pequeña marquita que se hizo en la solicitud de seguro de auto para asegurar como conductor adicional al Dr. Rafael Rivera Labarca y que indicaba que la propiedad no era arren-dada se hizo de forma fraudulenta, o incorrecta, a tal extremo, *243que el asegurador no hubiera asumido el riesgo de expedir la póliza de haber sabido la verdad, la cual siempre supo.
2. Erró el Tribunal de Circuito de Apelaciones al concluir que la Sentencia del Tribunal de Instancia debía revocarse y de-volverse el caso para dar oportunidad a PRAICO a presentar prueba tendente a demostrar que las declaraciones realizadas por Rivera Labarca fueron inciertas o fraudulentas, de tal forma, que si PRAICO hubiera conocido que el vehiculo era arrendado, entonces no hubiera expedido la póliza.
3. Erró el Tribunal de Circuito de Apelaciones al resolver, re-vocando al Tribunal de Primera Instancia, que la conducta de PRAICO no había sido temeraria cuando lo correcto es lo contrario. Petición de certiorari, pág. 4.
El 29 de agosto de 2003 declaramos “no ha lugar” la solicitud de certiorari presentada por Rivera. De dicha de-terminación Rivera solicitó una reconsideración, y el 10 de octubre de 2003 reconsideramos nuestra postura y expedi-mos el recurso solicitado. El 9 de junio de 2004 aceptamos como su alegato la petición de certiorari de Rivera, y el 25 de octubre de 2004, acogimos la oposición al recurso de certiorari de PRAICO como el suyo.
rH HH
El Art. 10 de la Ley Núm. 76, supra, conocida como la Ley para Regular los Contratos de Arrendamientos de Bie-nes Muebles, dispone:
El arrendador es el titular del bien objeto del contrato de arrendamiento. El arrendatario, quien tiene su posesión, po-drá usar y disfrutar del bien, siempre y cuando no incumpla con las cláusulas estipuladas en el contrato. De no cumplir con las mismas, el arrendador podrá interponer aquellas acciones legales necesarias y pertinentes a fin de compeler al arrenda-tario a cumplir con la obligación a que voluntariamente se sometió.
Cuando el bien objeto del contrato de arrendamiento sea un vehículo de motor sujeto a un contrato de arrendamiento, el titular del bien mueble se considerará aquel a quien, mediante el contrato de arrendamiento, se le cede la posesión, uso y dis-frute del bien mueble objeto del contrato. (Enfasis suplido.) 10 L.P.R.A. sec. 2408.
Por su parte, el Art. 17 de la mencionada ley dispone:
*244El arrendatario no podrá ceder el arrendamiento sin el con-sentimiento previo, por escrito, del arrendador. Si el arrenda-tario cede el arrendamiento, sin el debido consentimiento, se considerará como si la cesión no se hubiese efectuado. (Enfasis suplido.) 10 L.P.R.A. sec. 2415.
Es evidente que conforme a la referida ley, si bien es cierto que el titular del vehículo arrendado es el arrenda-tario, éste no puede ceder el arrendamiento sin el consen-timiento previo y por escrito del arrendador.
Por otro lado, el Art. 11.100 del Código de Seguros de Puerto Rico dispone:
Todas las declaraciones y descripciones en una solicitud de póliza de seguro o en negociaciones para la misma, hechas por el asegurado o a su nombre, se entenderá que son representa-ciones y no garantías. La impostura, las omisiones, el encubri-miento de hechos y las declaraciones incorrectas no impedirán el cobro con arreglo a la póliza, a menos que;
(1) Sean fraudulentos; o
(2) que sean materiales, bien para la aceptación del riesgo, o para el peligro asumido por el asegurador; o
(3) el asegurador de buena fe no hubiera expedido la póliza, no hubiera expedido la póliza por una cantidad tan grande o no hubiera provisto cubierta con respecto al riesgo resultante en la pérdida, de habérsele puesto en conocimiento de los he-chos verdaderos, como se requería en la solicitud para la pó-liza o de otro de modo.
Cuando el solicitante incurra en cualquiera de los actos enu-merados en los incisos (1), (2) y (3) de esta sección se impedirá el cobro solamente cuando el acto u omisión de que se trate hubiere contribuido a la pérdida objeto de la causa de acción. (Énfasis suplido.) 26 L.P.R.A. sec. 1110.
Es decir, en conformidad con dicho artículo, para que el asegurador pueda invocar representación fraudulenta, y de ese modo no tener que pagar el importe asegurado, tiene que probar que las omisiones o informaciones inco-rrectas en una solicitud lo indujeron a expedir una póliza que no hubiese expedido de haber tenido conocimiento de las verdaderas circunstancias.
Sin embargo, el último párrafo del mencionado artículo aclara que es necesario que el acto o la omisión haya con-tribuido a la pérdida objeto de la causa de acción. En Se*245rrano Ramírez v. Clínica Perea, Inc., 108 D.P.R. 477, 485-486 (1979), resolvimos que el propósito de este párrafo es evitar la interpretación de que una declaración falsa sobre un asunto pertinente a la aceptación del riesgo pueda anu-lar una póliza en aquellos casos en que el hecho incierto u ocultado no esté vinculado en forma alguna al daño sufrido. La póliza se anula sólo cuando la aseveración falsa o la información omitida no sólo es pertinente a la aprecia-ción del riesgo, sino también a su ocurrencia.
rH h-H l-H
A la luz de la normativa antes reseñada, procede exami-nar ahora si el Tribunal de Apelaciones actuó correcta-mente al determinar que no procedía la sentencia sumaria a favor de Rivera y resolver que PRAICO no había sido temeraria.
En el caso ante nos no cabe duda de que la transacción efectuada es nula debido a que el estatuto así claramente lo dispone. PRAICO apoya su denegatoria en que la cesión del vehículo por Torres sin su consentimiento interrumpió la aplicabilidad de la referida póliza. No le asiste la razón.
Como indicamos anteriormente, la referida Ley Núm. 76 es clara al disponer, en su Art. 17, supra, que si el arren-datario cede el arrendamiento sin el debido consentimiento se considerará como si la cesión no se hubiese efectuado. Torres no le solicitó autorización a Popular para venderle el vehículo a Rivera. Por ello, la compraventa realizada el 4 de septiembre de 1999 entre Torres y Rivera no tuvo efecto legal alguno sobre la titularidad del vehículo, y se consi-dera que al momento del accidente el arrendatario seguía siendo Torres, y no Rivera. Por consiguiente, la cesión nunca ocurrió y dicha transacción no anuló la póliza que cubría a los asegurados.
A pesar de que la determinación de nulidad de la cesión es suficiente para concluir que la póliza cubre los daños sufridos por el vehículo, entraremos a dilucidar si la decla-ración de que el auto no era arrendado fue una fraudulenta *246de manera tal que impediría el cobro de la póliza. Ello de-bido a que ese fue el argumento utilizado por el Tribunal Apelativo para revocar la determinación del foro de instancia.
Como mencionáramos anteriormente, el Código de Se-guros claramente dispone que se impida el cobro solamente cuando la impostura, las omisiones, el encubrimiento de hechos y las declaraciones incorrectas sean fraudulentas, sean materiales para la aceptación del riesgo y cuando el asegurador no hubiera expedido la póliza de haber tenido conocimiento de los verdaderos hechos. Torres y Rivera omitieron, por alegada inadvertencia, hacer una marca en el encasillado que indicaba que el auto era arrendado. Sin embargo, es menester enfatizar que, a pesar de esta omi-sión, PRAICO conocía o debía conocer que el vehículo en cuestión era arrendado, pues cuando lo aseguró inicial-mente había incluido como asegurado adicional a Popular como titular del vehículo, por lo cual la omisión en cuestión no pudo haberle inducido a error.
De otro lado, también debemos considerar que la ley dispone que aun cuando se incurra en una declaración falsa, el cobro se impedirá sólo si dicha acción u omisión está vinculada al daño sufrido. En el caso ante nos, es claro que ni el haber omitido marcar el encasillado de arrendamiento ni el haber efectuado una transacción nula contribuyeron a la pérdida objeto de la causa de acción. Lo que verdaderamente contribuyó a la pérdida del vehículo fue un desperfecto mecánico. Aun si consideráramos que PRAICO desconocía el arrendamiento, dicha falsedad no impediría el cobro de la póliza por no estar vinculada al daño sufrido. Por lo tanto, debemos concluir que, a pesar de la omisión, los daños al vehículo están cubiertos por la póliza.
Por todo lo anterior, forzoso nos resulta concluir que la cesión del vehículo es nula, por lo cual, Popular continúa siendo el dueño del vehículo, Torres el arrendatario y Rivera un conductor adicional asegurado. Por ello, la póliza emitida por PRAICO el 3 de septiembre de 1999 cubre los *247daños sufridos por el vehículo y procedía que el Tribunal de Primera Instancia dictara sentencia sumaria a favor de Rivera, como lo hizo.
Como la mayoría resuelve de otra manera, e incluso le imputa motu proprio y sumariamente a los doctores Torres Cabret y Rivera Labarca el haber configurado un “esque-ma” ilícito sin haberle dado la oportunidad de defenderse de tan seria imputación, yo disiento.

(1) “Los derechos y deberes de usted bajo esta póliza no pueden cederse sin nuestro consentimiento por escrito.” Apéndice, pág. 102.


(2) Dicha ley dispone que “si el arrendatario cede el arrendamiento, sin el debido consentimiento, se considerará como si la cesión no se hubiese ejecutado”. 10 L.P.R.A. sec. 2415.